DETAILED ACTION
This Office action is in response to the amendment filed on June 16th, 2021.  Claims 1, 2, and 4-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a system for controlling fluid flow through an electron microscope sample holder, the system comprising: a pressure control system that supplies gas; an inlet line for providing the gas from the pressure control system to the sample holder; an outlet line for receiving the gas from the sample holder; and a variable leak valve that meters the gas flow in the outlet line, wherein the gas flows from an upstream tank of the pressure control system through the sample holder and variable leak valve to a downstream tank of the pressure control system due to a pressure difference between the upstream tank and the downstream tank, and wherein flow rate is calculated based on a rate of change in pressure in at least one of the upstream and downstream tank.
The closest prior art of record is US 2016/0033355 (Gardiner et al.).  Gardiner discloses a system for controlling fluid flow through an electron microscope sample holder, the system comprising: a pressure control system that supplies gas; an inlet line for providing the gas from the pressure control system to the sample holder; an outlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896